DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 9/13/22 in response to the Office Action of 1/18/22 are acknowledged and have been entered.
	Claims 1-20 are pending.
	Claims 1-3, 12-18, and 20 have been amended by Applicant.
	Claims 1-20 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections and Objection Withdrawn
	All previous rejections and objection are withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 14-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Francies et al (Methods in Molecular Biology, 2019, 156: 339-351; first published online 9/15/16; see https://link.springer.com/protocol/10.1007/7651_2016_10) in view of Sandercock et al (Molecular Cancer, 2015, 14(147): 1-18), Jafri et al (Journal of Experimental & Clinical Cancer Research, 2010, 29(87): 1-11), and Mu et al (Dig Dis Sci, 2015, 60: 1067-1080).
Francies et al teaches method of determining drug sensitivities of human organoid cultures comprising obtaining cancer cells, establishing a cancer culture with the cells, mixing the cancer culture with a matrix (“BME-2”) forming mini cancers, growing the mini cancers, dividing the mini cancers into one or more samples (including 322 samples, as illustrated by Figure 2), adding one or more agents to the one or more samples, analyzing cell viability of mini cancers treated with the one or more agents and cell viability of reference mini cancer cells treated negative controls and DMSO/vehicle only (“without addition of one or more agents”) (Figures 1-2 and pages 344-346, in particular). Francies et al further proposes performing individualized patient cancer through modeling of drug sensitivity in patient-derived cancer organoids (second full paragraph on page 340, in particular). BME-2 of Francies et al comprises collagen and heparin (as evidenced by https://www.sigmaaldrich.com/US/en/technical-documents/protocol/cell-culture-and-cell-culture-analysis/mammalian-cell-culture/membrane-extract-type-2).
While Francies et al teaches methods of determining drug sensitivities of the mini cancers by measuring cell “viability”, Francies et al does not specifically mention “growth” inhibition or “invasion” inhibition or describe a chemotherapy as being identified for treatment of a subject.  However, these deficiencies are made up in the teachings of Sandercock et al, Jafri et al, and Mu et al.
Sandercock et al teaches analyzing effects of treating cancer cell organoids with therapeutic agents, wherein the effects include per-organoid size (same as “growth”) and invasion inhibition (right column on page 6 and Figure 3, in particular). 
Jafri et al identifies therapeutic effects of agents on cancer cells include inhibition of cell growth and inhibition of invasion (pages 5 and 8, in particular). Jafri et al identifies the combination of the agent thymoquinone (which can therapeutically inhibit lung cancer and pancreatic cancer cell growth and invasion) and cisplatin (the most active chemotherapeutic in Lung Cancer) as a therapeutic combination to treat lung cancer (Abstract and page 8, in particular).
Mu et al identifies therapeutic effects of agents on cancer cells include induction of apoptosis (Abstract, in particular). Mu et al identifies the combination of thymoquinone (which can therapeutically inhibit lung cancer and pancreatic cancer cell growth and invasion, as taught by Jafri et al) and gemcitabine (a chemotherapeutic) as a therapeutic combination to overcome gemcitabine insensitivity of pancreatic cancer patients (Abstract, in particular). 
One of ordinary skill in the art would have been motivated, with an expectation of success, to provide individualized patient cancer through modeling of drug sensitivity in patient-derived cancer organoids by performing a combined method comprising the method of Francies et al wherein the cells of the human organoid cultures are cells from a biopsy of a patient with lung cancer or pancreatic cancer, the mini cancers are assayed for inhibition of growth of the mini cancers and inhibition of invasion alongside the inhibition of viability of Francies et al, wherein the agents include thioquinone, cisplatin, and gemcitabine, and wherein (i) a combination of thymoquinone and cisplatin is chosen and administered to treat lung cancer patients with mini-cancers exhibiting inhibition of viability, growth, and/or invasion in response to treatment with thymoquinone (or thymoquinone in combination with cisplatin), as compared to reference mini cancer cells treated negative controls and DMSO/vehicle only (“without addition of one or more agents”) and (ii) a combination of thymoquinone and gemcitabine is chosen and administered to treat pancreatic cancer patients with mini-cancers exhibiting inhibition of viability, growth, and/or invasion in response to treatment with thymoquinone (or thymoquinone in combination with gemcitabine), as compared to reference mini cancer cells treated negative controls and DMSO/vehicle only (“without addition of one or more agents”) because Francies et al further proposes performing individualized patient cancer through modeling of drug sensitivity in patient-derived cancer organoids, the method of Francies et al models drug sensitivity in cancer organoids, inhibition of viability, growth, and invasion are therapeutic responses from agents taught to be measured in cancer cells of organoids, cited art teaches lung cancer patients can be provided therapeutic benefit from the administration of the combination of thymoquinone and cisplatin, and cited art teaches pancreatic cancer patients can be provided therapeutic benefit from the administration of the combination of thymoquinone and gemcitabine. 
Further, should a subject of the combined method stop responding or have a recurrence of cancer, one of skill in the art would have been motivated to repeat the combined method and administer any additional agent identified as inhibiting viability, growth, and/or invasion of mini cancers of the patient because cancers are known to become non-responsive and are known to recur and the combined method identifies agents that demonstrate therapeutic benefit to subjects with cancer.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
Claims 1, 5, 6, 8-11, 14-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Francies et al (Methods in Molecular Biology, 2019, 156: 339-351; first published online 9/15/16; see https://link.springer.com/protocol/10.1007/7651_2016_10) in view of Sandercock et al (Molecular Cancer, 2015, 14(147): 1-18), Wei et al (Acta Pharmac Sinica, 2015, 36: 241-251), Abou-Alfa et al (JAMA, 2010, 304(19): 2154-2160), and Dai et al (Molecular Cancer Therapeutics, 2016, 15(12): 2966-1976).
Teachings of Francies et al are discussed above
While Francies et al teaches methods of determining drug sensitivities of the mini cancers by measuring cell “viability”, Francies et al does not specifically mention “growth” inhibition or “invasion” inhibition or describe a chemotherapy as being identified for treatment of a subject.  However, these deficiencies are made up in the teachings of Sandercock et al, Wei et al, Abou-Alfa et al, and Dai et al.
Teachings of Sandercock et al are discussed above. 
Wei et al teaches therapeutic effects of the agent sorafenib on liver cancer cells include inhibition of proliferation and inhibition of invasion (Abstract, in particular).
Abou-Alfa et al teaches synergistic therapeutic benefit from administering liver cancer patients a combination of the agent sorafenib and the chemotherapeutic doxorubicin (Abstract, in particular). 
Dai et al teaches co-administration of the agent ascochlorin in combination with the chemotherapeutic doxorubicin can enhance the therapeutic inhibition of invasion, therapeutic inhibition of metastasis, and therapeutic inhibition of liver tumor growth, as compared to administration of doxorubicin alone (Figure 5, Abstract, and page 2967, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to provide individualized patient cancer through modeling of drug sensitivity in patient-derived cancer organoids by performing a combined method comprising the method of Francies et al wherein the cells of the human organoid cultures are cells from a biopsy of a patient with liver cancer, the mini cancers are assayed for inhibition of growth of the mini cancers and inhibition of invasion alongside the inhibition of viability of Francies et al, wherein the agents include sorafenib, ascochlorin, and doxorubicin, and wherein a combination of (i) sorafenib and doxorubicin or (ii) ascochlorin and doxorubicin is chosen and administered to treat liver cancer patients with mini-cancers exhibiting inhibition of viability, growth, and/or invasion in response to treatment with (i) sorafenib and doxorubicin or (ii) ascochlorin and doxorubicin, as compared to reference mini cancer cells treated negative controls and DMSO/vehicle only (“without addition of one or more agents”) because Francies et al further proposes performing individualized patient cancer through modeling of drug sensitivity in patient-derived cancer organoids, the method of Francies et al models drug sensitivity in cancer organoids, inhibition of viability, growth, and invasion are therapeutic responses from agents taught to be measured in cancer cells organoids, cited art teaches liver cancer patients can be provided therapeutic benefit from the administration of the combination of (i) sorafenib and doxorubicin or (ii) ascochlorin and doxorubicin. 
Further, should a subject of the combined method stop responding or have a recurrence of cancer, one of skill in the art would have been motivated to repeat the combined method and administer any additional agent identified as inhibiting viability, growth, and/or invasion of mini cancers of the patient because cancers are known to become non-responsive and are known to recur and the combined method identifies agents that demonstrate therapeutic benefit to subjects with cancer.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claim(s) 1, 4, 5, 7-11, 14-16, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Francies et al (Methods in Molecular Biology, 2019, 156: 339-351; first published online 9/15/16; see https://link.springer.com/protocol/10.1007/7651_2016_10) in view of Sandercock et al (Molecular Cancer, 2015, 14(147): 1-18), Jafri et al (Journal of Experimental & Clinical Cancer Research, 2010, 29(87): 1-11), and Mu et al (Dig Dis Sci, 2015, 60: 1067-1080) as applied to claims 1, 5, 7-11, 14-16, and 20 above, and further in view of Nielsen et al (World J Gastroenter, 2016, 22(9): 2678-2700).
The combined method of Francies et al, Sandercock et al, Jafri et al, and Mu et al is discussed above.  
Francies et al, Sandercock et al, Jafri et al, and Mu et al does not specifically teach a pancreatic cancer of the combined method as being “desmoplastic” or combining cells selected from fibroblasts, endothelial cells, immune cells, or other tumor-specific cells with the cancer cell culture.  However, these deficiencies are made up in the teachings of Nielsen et al.
Nielsen et al teaches the majority of pancreatic cancer patients are pancreatic ductal adenocarcinoma (PDAC) characterized by an intense stromal desmoplastic reaction surrounding the cancer cells (right column page 2678, in particular). Nielsen et al further teaches the desmoplastic stroma of PDAC consists primarily of cancer-associated fibroblasts, inflammatory cells, small blood vessels, and ECM (paragraph spanning pages 2679-2680 and Figure 1, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Francies et al, Sandercock et al, Jafri et al, and Mu et al with a subject with a desmoplastic PDAC wherein the cancer-associated fibroblasts, inflammatory cells, and other cells of Nielsen et al identified as part of the desmosplastic stroma of PDAC are cultured with the pancreatic cancer cells of the combined method in an effort to screen the agents for therapeutic benefit in an environment more similar to cancer cells alone. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huch Ortega et al (WO 2015/173425 A1; 11/19/15).
Huch Ortega et al teaches all recited components of claims 12-13 are components of expansion cell culture medium used to culture liver cells (see claims of Huch Ortega et al and pages 72-78 of Huch Ortega et al, in particular).  
Huch Ortega et al does not specifically teach the culture medium of claim 12 or the culture medium of claim 13.  However, one of ordinary skill in the art would have been motivated, with an expectation of success, to generate cell expansion cell culture medium comprising any combination of components of expansion cell culture medium of Huch Ortega et al (including combinations of instant claims 12-13) because Huch Ortega et al teaches each component of instant claims 12-13 as components of cell expansion medium and explains how each component functions. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5, 6, 8-11, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francies et al (Methods in Molecular Biology, 2019, 156: 339-351; first published online 9/15/16; see https://link.springer.com/protocol/10.1007/7651_2016_10) in view of Sandercock et al (Molecular Cancer, 2015, 14(147): 1-18), Wei et al (Acta Pharmac Sinica, 2015, 36: 241-251), Abou-Alfa et al (JAMA, 2010, 304(19): 2154-2160), and Dai et al (Molecular Cancer Therapeutics, 2016, 15(12): 2966-1976) as applied to claims 1, 5, 6, 8-11, 14-16, and 2o above, and further in view of Huch Ortega et al (WO 2015/173425 A1; 11/19/15).
Teachings of Francies et al, Sandercock et al, Wei et, Abou-Alfa et, and Dai et al are discussed above.  
Francies et al, Sandercock et al, Wei et, Abou-Alfa et, and Dai et al do not specifically teach culturing the liver cells of the combined method in the mediums of claims 2, 3, 17, and 18.  However, these deficiencies are made up in the teachings of Huch Ortega et al.
Huch Ortega et al teaches all recited components of the culture mediums of claims 2, 3, 17, and 18 are components of culture medium used to culture liver cells (see claims of Huch Ortega et al and pages 72-78 of Huch Ortega et al, in particular).  
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method wherein the cell culture medium used to culture the liver cells of the combined method comprise just any combination of components of the liver cell culture medium of Huch Ortega et al (including those of instant claims 2, 3, 17, and 18) because Huch Ortega et al teaches each component of instant claims 2, 3, 17, and 18 as components of medium used to culture liver cells and explains how each component functions. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642